                                                                                                                                                                                     JS-6



                                                                                                            1

                                                                                                            2

                                                                                                            3

                                                                                                            4

                                                                                                            5

                                                                                                            6                               UNITED STATES DISTRICT COURT
                                                                                                            7                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                                            8                                       WESTERN DISTRICT
                                                                                                            9   PROTECTIVE LIFE INSURANCE                           Case No. CV 19-4108 PA (SKx)
                                                                                                                COMPANY,
MAYNARD COOPER & GALE LLP




                                                                                                           10
                                                                                                                         Plaintiff-in-Interpleader,
                                                                                                           11
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                                v.
                                                                                                           12   YELENA VALENCIA, DONNA LISA                         ORDER RE: PLAINTIFF’S NOTICE
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13   VALENCIA, LINDA TERESA VALENCIA,                    OF VOLUNTARY DISMISSAL
                                                                                            310-596-4500




                                                                                                                ANTONIO ENRIQUE VALENCIA, ROBERTO
                                                                                                           14   MANUEL VALENCIA, GINA MARIA
                                                                                                                WILEMAN, MARIA RITA VALENCIA, and
                                                                                                           15   JEANNE MARIE VALENCIA,
                                                                                                           16                Defendants-in-Interpleader.
                                                                                                           17

                                                                                                           18            Based upon Plaintiff’s Notice of Dismissal, and for good cause, this Court hereby orders

                                                                                                           19   the above-captioned action dismissed with prejudice, with each party to bear their own costs and

                                                                                                           20   fees except as otherwise stipulated in the Confidential Settlement Agreement and Release of All

                                                                                                           21   Claims.

                                                                                                           22            IT IS SO ORDERED.

                                                                                                           23

                                                                                                           24   Dated: July 23, 2019

                                                                                                           25                                                ___________________________________
                                                                                                                                                                         Percy Anderson
                                                                                                           26                                                  UNITED STATES DISTRICT JUDGE
                                                                                                           27

                                                                                                           28

                                                                                                                04955598.1                                   1
                                                                                                                                    ORDER RE: PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
